Citation Nr: 0110014	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-23 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a respiratory 
disability.  

3.  Entitlement to an increased initial rating for a low back 
strain, currently rated as 10 percent disabling.  

4.  Entitlement to an increased initial rating for residuals 
of a left ankle sprain, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for a low back strain, and service 
connection, with a 10 percent initial rating, for residuals 
of a left ankle sprain.  Service connection for a right ankle 
disability was denied, and service connection for a 
respiratory disability was deferred.  In a subsequent October 
1999 rating decision, the veteran was denied service 
connection for a respiratory disability.  

The veteran responded with two notices of disagreement, both 
filed in October 1999, regarding all issues within the 
September and October 1999 RO rating decisions.  He was 
afforded a November 1999 statement of the case on these 
issues.  The veteran filed a VA Form 9 in December 1999 and 
testified at a personal heairng in February 2000, perfecting 
his appeal.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for a right ankle and a 
respiratory disability.  He also seeks increased initial 
ratings for a low back strain and residuals of a left ankle 
strain, both currently rated as 10 percent disabling.  For 
the reasons to be discussed below, the record as presented to 
the Board is inadequate, and a remand of these issues is 
required.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

First, the medical findings of record are insufficient to 
rate the veteran's service connected disabilities of the 
lumbosacral spine and left ankle.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the U.S. Court of Appeals for Veterans 
Claims (Court) held that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased initial ratings 
claims.  This has not yet been accomplished; the medical 
evidence of record does not fully reflect the Court's 
pronouncements in DeLuca.  For this reason, further 
development is needed prior to final evaluation of the claims 
for increased initial ratings for his disabilities of the low 
back and left ankle.  

Second, the veteran seeks service connection for a 
respiratory disability, characterized by shortness of breath; 
however, the medical evidence of record is unclear as to 
whether he actually exhibits a current respiratory 
disability.  His June 1999 VA general medical examination 
reveals a normal chest X-ray, without evidence of any active 
pulmonary disease, but a pulmonary function test revealed 
"mild obstruction."  Nevertheless, no diagnosis of a 
current respiratory disability was afforded him.  The RO 
requested clarification from the VA medical center, but in a 
September 1999 addendum to the examination report, the VA 
examiner only confirmed the prior finding of "mild 
obstruction," and described the veteran as "asymptomatic at 
present," with "no other chronic general medical or 
respiratory disease noted at this time."  Because questions 
of medical diagnosis and causation are beyond the expertise 
of the Board, further VA medical development is required.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Next, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
change is applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  As has been noted 
by the Court, questions as to the applicability of this law 
must be addressed by VA in the first instance.  Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).   

Finally, as is noted in the introduction of this remand, this 
appeal arises in part from initial ratings of the veteran's 
service connected disabilities.  In such cases, the Court has 
stated that "'separate ratings can be assigned separate 
periods of time based on facts found', a practice known as 
'staged' ratings."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citations omitted).  In reconsidering the veteran's 
claims, the RO must determine whether a staged rating is 
indicated by the evidence for any period of the veteran's 
pending claims.  38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 
(2000).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment, both private and 
VA, are associated with the claims 
folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his 
disabilities of the lumbosacral spine and 
left ankle.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Each 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include complete 
range of motion testing and, if required, 
x-rays.  The medical examiner should 
address the following questions, to the 
best of his/her medical knowledge:  

a.  State with as much precision as is 
feasible the ranges of motion in the 
veteran's left ankle and lumbosacral 
spine, and state the normal ranges of 
motion for the left ankle and lumbosacral 
spine.

b.  If the veteran has limitation of 
motion in the lumbosacral spine, is the 
veteran's limitation of motion of the 
lumbosacral spine slight, moderate, or 
severe?  

c.  If the veteran has limitation of 
motion of the left ankle, is the 
veteran's limitation of motion of the 
marked, or moderate?  

d.  Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of either the left ankle or 
lumbosacral spine?  If so, do any of 
these factors result in additional 
limitation of motion of either part of 
the spine?  

e.  Does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings due 
to his lumbosacral spine disability? 

Any additional impairment of the 
veteran's left ankle and/or lumbosacral 
spine resulting from his service 
connected disabilities should also be 
discussed.  These inquiries should not be 
limited to muscles and nerves.  The 
medical basis for all opinions expressed 
should be indicated.  

4.  The veteran should be afforded a VA 
medical examination to evaluate his 
claimed respiratory disability.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests, as determined by the 
examiner, should be accomplished.  The 
examiner should evaluate the veteran and 
determine if in fact a current diagnosis 
of a respiratory disability is warranted, 
and if it is as likely as not if such a 
disability was either incurred in or 
aggravated by service.  The medical basis 
for all opinions expressed should be 
indicated.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  If the 
RO determines any medical examinations are 
required by the VCAA, such should be 
accomplished at this time.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The veteran's appeal should then be 
considered based on all evidence of 
record.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

